       Case 1:19-cv-00639-RB-JFR Document 1 Filed 07/15/19 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


DENNIS MURPHY, as Personal Representative
of the ESTATE OF DANIEL TURNER, deceased,
and WALTER and TAMARA TURNER,

       Plaintiffs,

v.                                                         No. CIV 19-639

THE CITY OF FARMINGTON, and
JAMES PRINCE, JAMES MOORE,
ZACK WOOD and JESSE GRIGGS,
In their individual capacities,

       Defendants.


                                        COMPLAINT

       Plaintiffs Dennis Murphy, as Personal Representative of the Estate of Daniel Turner, and

Walter and Tamara Turner, through undersigned counsel, bring the following causes of action

against Defendants pursuant to 42 U.S.C. § 1983 and the New Mexico Tort Claims Act (“TCA”),

NMSA 1978, §§ 41-4-1 et seq. In support of these causes of action, the Plaintiffs allege the

following:

                         PARTIES, JURISDICTION AND VENUE

       1.     Dennis Murphy is the properly named party to bring claims on behalf of the Estate

of Daniel Turner, as the Personal Representative of the Estate, having been appointed as such in

In Re: Appointment of Personal Representative to Pursue Wrongful Death Claim on Behalf of

Daniel Turner, No. D-101-CV-2019-01174, and resides in Santa Fe County, New Mexico.

       2.     Plaintiffs Walter and Tamara Turner are the natural parents of the decedent, Daniel

Turner, and reside in San Juan County, New Mexico.
        Case 1:19-cv-00639-RB-JFR Document 1 Filed 07/15/19 Page 2 of 11



       3.      Defendant City of Farmington (“City”) is a political subdivision of the State of New

Mexico and a governmental entity and local public body as those terms are defined in the TCA,

NMSA 1978 §§ 41-4-3(B) and (C). At all times material hereto, Defendant City operated and

maintained the Farmington Police Department (“FPD”) and was the employer and supervisor of

the individually named Defendants.

       4.      Upon information and belief, Defendants James Prince, James Moore, Zack Wood

and Jesse Griggs (“individual Defendants”) all reside in San Juan County, New Mexico. On June

28, 2018, the date of the incident complained of herein (“incident”), Defendants Prince, Moore,

Wood and Griggs were full-time salaried FPD law enforcement officers, and Defendant Griggs

was an FPD sergeant, employed by Defendant City, and also were public employees, as those

terms are defined in the TCA, NMSA 1978 §§ 41-4-3(D) and (F)(2). At all times relevant to the

facts alleged in this Complaint, the individual Defendants were acting under the color of law and

in the course and scope of their employment and duties. The individual Defendants are sued in

their individual capacities.

       5.      All notice requirements under the NMTCA were properly complied with because

Defendant City had actual notice, pursuant to the TCA, NMSA 1978 §41-4-16 (B), within six

months of the incident.

       6.      This Complaint is timely pursuant to the TCA, NMSA 1978 § 41-4-15, because this

action is commenced within two years after the incident; it is timely under federal law because it

is commenced within three years after the incident.

       7.      All of the material acts and omissions complained of herein occurred in San Juan

County, New Mexico.

       8.      This Court has jurisdiction over both the federal and state law claims set forth




                                                2
         Case 1:19-cv-00639-RB-JFR Document 1 Filed 07/15/19 Page 3 of 11



herein and venue is proper in this Court.

                                   FACTUAL BACKGROUND

         9.    In the early morning hours of June 28, 2018, Daniel Turner died while in the

custody of the FPD and the individual Defendants.

         10.   At the time of his death, Daniel Turner was a 40-year-old, grossly overweight male.

         11.   Earlier that evening, Daniel’s parents, Walter and Tamara Turner, with whom

Daniel was living at the time of his death, had noticed that Daniel was acting strangely at their

house.

         12.   The Turners learned later after Daniel’s death in the street, that before he left the

house, Daniel had made cuts in the paws on his dog and on the bottoms of his own feet.

         13.   Daniel left the house and walked down North Carlton Street, ending up in the

parking lot of a local business.

         14.   Walter Turner called dispatch via 911 for assistance.

         15.   Walter informed dispatch that his son Daniel was running through the streets and

banging his head on the ground.

         16.   Upon information and belief, prior to their arrival on scene, the individual

Defendants suspected that methamphetamine was involved in Daniel’s behavior.

         17.   Defendant Prince was first on scene.

         18.   Upon arrival, Defendant Prince observed that Daniel was being assisted by his

parents.

         19.   Defendant Prince then observed that Daniel went to the ground, landing on his head.

         20.   Defendant Prince approached Daniel and his parents and requested Daniel’s name.

         21.   Defendant Prince radioed to confirm a medic callout.




                                                 3
        Case 1:19-cv-00639-RB-JFR Document 1 Filed 07/15/19 Page 4 of 11



        22.    Daniel began to strike his own head against the ground, and his parents attempted

to soften these blows by placing a towel under Daniel’s head.

        23.    Defendant Prince attempted to assist Daniel’s parents in their aid of Daniel.

        24.    Shortly after doing so, Defendant Prince forcefully struck Daniel three times.

        25.    Defendant Prince’s three blows were to the left side of Daniel’s head.

        26.    Defendant Prince struck the three blows with a closed fist.

        27.    Walter told Defendant Prince that he did not have to hit Daniel and asked him why

he had done so.

        28.    Defendant Prince claimed that he struck Daniel because Daniel had reached for

Defendant Prince’s taser.

        29.    The Turners witnessed Defendant Prince’s interactions with Daniel without

interruption and did not see Daniel reach for the officer’s taser.

        30.    Defendant Griggs then arrived on scene and joined in attempting to stop Daniel

from striking his head on the ground.

        31.    Defendant Moore arrived contemporaneously with Defendant Griggs and also

assisted.

        32.    Defendants Griggs, Moore and Prince rolled Daniel onto his stomach.

        33.    Defendant Moore then placed Daniel in handcuffs.

        34.    More FPD officers arrived on scene.

        35.    Daniel struggled while handcuffed and on his stomach.

        36.    After the individual Defendants restrained him and rolled him onto his stomach,

Defendants Griggs, Moore and Prince were hands-on and kept pressure on Daniel’s upper body

while he lay prone and cuffed in order to restrain him by keeping him proned out on his stomach.




                                                  4
       Case 1:19-cv-00639-RB-JFR Document 1 Filed 07/15/19 Page 5 of 11



       37.     Defendant Wood kneeled on one or both of Daniel’s legs and prevented them from

moving.

       38.     The individual Defendants believed that Daniel was experiencing “excited

delirium.”

       39.     Defendant Griggs notified medics that Daniel appeared to be having a “manic

episode.”

       40.     The individual Defendants kept Daniel handcuffed.

       41.     The individual Defendants continued to apply pressure to Daniel’s upper body.

       42.     The individual Defendants continued to prevent one or both of Daniel’s legs from

moving.

       43.     During this time, the individual Defendants prevented Daniel from repositioning

himself to more easily breathe.

       44.     During this time, the individual Defendants failed to assist Daniel into a position in

which he could more easily breathe.

       45.     During this time, the Turners repeatedly but without success implored the

individual Defendants to get off of Daniel because he could not breathe.

       46.     The Turners told the individual Defendants further that Daniel was not struggling

to cause them harm but only because he wanted to hurt himself and could not breathe.

       47.     Daniel’s mother, Tamara, further told the individual Defendants that she worked

for a hospital and warned them that if they did not get off Daniel, he would stop breathing.

       48.     Less than three minutes after the individual Defendants had handcuffed and

restrained Daniel by rolling him onto his stomach and applying pressure to his upper body and his

legs, Defendant Griggs found that Daniel had ceased breathing.




                                                 5
       Case 1:19-cv-00639-RB-JFR Document 1 Filed 07/15/19 Page 6 of 11



       49.     Daniel died while restrained and in the custody of the individual Defendants.

       50.     As a direct and proximate result of the individual Defendants’ actions, Daniel was

forced to endure pain and suffering as he suffocated from being restrained by them and lost his life

due to positional asphyxia.

       51.     As a direct and proximate result of the individual Defendants’ actions, Plaintiffs

Walter and Tamara Turner were forced to witness their son’s positional asphyxiation and death.

       52.     The report from the Office of the Medical Investigator (“OMI Report”) listed

Daniel’s death as a homicide.

       53.     The OMI Report listed as contributory factors to Daniel’s death the “physical

restraint applied by police officers, and the decedent’s prone position (face down; limits one’s

ability to adequately breathe) while being restrained.”

       54.     The OMI Report also noted that Daniel was obese.

       55.     The OMI Report also noted that Daniel was on methamphetamine.

       56.     Key factors in positional asphyxiation are when victims who are overweight,

experiencing excited delirium either from a chemical substance or mental illness, are secured face-

down in a prone position and pressure is applied to their upper and lower bodies which keeps them

from gaining a position in which to breathe better.

       57.     All of these key factors listed in the preceding paragraph were present in the

individual Defendants’ complained-of conduct alleged above.

       58.     Though an adult, Daniel lived at home with his parents, who assisted Daniel

financially and through provision of room and board. Daniel helped with chores around the house,

assisted with his parents’ business needs, and relied on his parents in turn. The relationship

between Daniel and his parents was very close and intimate and one of mutual dependence.




                                                 6
        Case 1:19-cv-00639-RB-JFR Document 1 Filed 07/15/19 Page 7 of 11



       59.     As a direct and proximate result of the individual Defendants’ actions, Plaintiffs

Walter and Tamara Turner have lost their relationship with their son Daniel.

                                  COUNT I
                      FOURTH AMENDMENT - EXCESSIVE FORCE

       60.     Paragraphs 1 through 59 are incorporated herein.

       61.     Defendants Prince, Moore, Wood and Griggs had a duty to refrain from violating

Daniel’s federally protected constitutional rights.

       62.     Specifically, the individual Defendants had a duty to refrain from engaging in an

unreasonable seizure of Daniel based on the use of the unnecessary, unreasonable and excessive

force that led to Daniel’s death at their hands.

       63.     The individual Defendants are liable for the preventable harm caused by their

unreasonable seizure of Daniel based on their use of a face-down positional restraint technique as

they placed Daniel in handcuffs and on his stomach and then applied pressure to his upper and

lower body parts, which resulted in Daniel’s asphyxiated death.

       64.     In addition to his liability for his direct involvement in the unreasonable seizure of

Daniel as described above, Defendant Griggs, who was aware that Daniel was in distress and was

experiencing “excited delirium” and a “manic episode,” had a duty as the ranking supervisor on

scene to intervene, and had sufficient time to do so, in order to prevent the other individual

Defendants from violating Daniel’s constitutional right to be free from the unreasonable seizure

that resulted in Daniel’s asphyxiated death based on their use of a face-down positional restraint

technique. Based on his failure to intervene, Defendant Griggs is liable for the preventable harm

caused by the actions of the subordinate officers under his direct supervision, including but not

limited to Defendants Price, Moore and Wood.

       65.     The conduct of all of the individual Defendants described above, constituted the



                                                   7
        Case 1:19-cv-00639-RB-JFR Document 1 Filed 07/15/19 Page 8 of 11



unreasonable, unnecessary and unjustified use of excessive force against Daniel Turner. This

conduct deprived Daniel of his constitutional rights, under the Fourth Amendment to the United

States Constitution, to be free from an unreasonable and illegal seizure of his person, as well as to

be free from the application of unreasonable, unnecessary and excessive force in connection with

any such seizure.

       66.     The conduct of Defendants Prince, Moore, Wood and Griggs was intentional,

reckless, wanton, and willful. For purposes of Plaintiffs’ state law claims, and in the alternative, if

the individual Defendants’ conduct was not intentional or reckless, it was negligent.

       67.     The constitutional right to be free from an unreasonable seizure based on the

application of unreasonable, unnecessary and excessive force in connection with any such seizure

through the application by law enforcement officers of a face-down positional restraint technique

where the victim is placed on his stomach while handcuffed behind his back and force is applied

to his upper and lower body parts and he is forcibly prevented from gaining a position in which to

breathe better, resulting in positional asphyxia and death, which is the right that was violated by

the individual Defendants in their use of force upon Daniel Turner, was clearly established prior

to June 28, 2018 through Cruz v. City of Laramie, 239 F.3d 1183 (10th Cir. 2001), and Weigel v.

Broad, 544 F.3d 1143 (10th Cir. 2008).

       68.     As of June 28, 2018, any reasonably competent law enforcement officer within the

jurisdiction of the Tenth Circuit Court of Appeals would reasonably have known that based on the

circumstances of this incident as they would have been reasonably understood by a reasonably

competent law enforcement officer, the conduct of the individual Defendants, as described above,

constituted unnecessary, unreasonable and excessive force and an unreasonable seizure in

violation of Daniel’s constitutionally protected Fourth Amendment rights.




                                                  8
       Case 1:19-cv-00639-RB-JFR Document 1 Filed 07/15/19 Page 9 of 11



       69.     As of June 28, 2018, no reasonably competent law enforcement officer within the

jurisdiction of the Tenth Circuit Court of Appeals could reasonably have failed to know that based

on the circumstances of this incident as they would have been reasonably understood by a

reasonably competent law enforcement officer, the conduct of the individual Defendants, as

described above, constituted unnecessary, unreasonable and excessive force and an unreasonable

seizure in violation of Daniel’s constitutionally protected Fourth Amendment rights.

       70.     As of June 28, 2018, the duty of Defendant Griggs to intervene, when he had

sufficient time to do so, to prevent the other individual Defendants from violating Daniel’s clearly

established right to be free from the unreasonable, unnecessary and excessive use of force

described above was itself clearly established.

       71.     The above-described conduct of the individual Defendants was a direct and

proximate cause of the deprivation of Daniel’s clearly established Fourth Amendment rights, as

well as the resultant injuries and damages described above.

                            COUNT II
       WRONGFUL DEATH UNDER THE NEW MEXICO TORT CLAIMS ACT

       72.     Paragraphs 1 through 71 are incorporated herein.

       73.     Defendants Prince, Moore, Wood and Griggs, as law enforcement officers, had the

duty in any activity actually undertaken by them in that capacity to exercise, for the safety of

others, a level of care that would be ordinarily exercised by a reasonable, prudent and qualified

law enforcement officer in light of the nature of the circumstances at the time.

       74.     The individual Defendants breached this duty by using unreasonable, unnecessary

and excessive force against Daniel Turner.

       75.     The tortious conduct of the individual Defendants described above, and including

their unlawful use of unreasonable, unnecessary and excessive force upon him, directly and



                                                  9
         Case 1:19-cv-00639-RB-JFR Document 1 Filed 07/15/19 Page 10 of 11



proximately caused personal injury, bodily injury and wrongful death to Daniel, in violation of

Section 12 of the TCA, NMSA 1978 § 41-4-12.

          76.    Defendant City of Farmington is directly liable under the TCA for the tortious

conduct of the individual Defendants through the doctrine of respondeat superior.

                                COUNT III
         LOSS OF CONSORTIUM UNDER THE NEW MEXICO TORT CLAIMS ACT

          77.    Paragraphs 1 through 76 are incorporated herein.

          78.    At the time of his death and for a substantial period of time prior to his death, Daniel

lived at home with his parents, Plaintiffs Walter and Tamara Turner.

          79.    Walter and Tamara loved their son very much and miss him and the close and

special relationship they enjoyed with him as between parents and a child, which they lost as a

direct and proximate result of the individual Defendants’ tortious conduct.

          80.    Walter and Tamara’s loss of consortium includes, but is not limited to, the loss and

deprivation of a relationship with their child, loss of companionship, guidance, loss of the familial

relationship, mental anguish, family stability, and other associated trauma related to the loss of a

child.

          81.    The death of Daniel Turner has caused Walter and Tamara to suffer a loss of

consortium, as that term is legally defined, for which the Defendants are liable.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request that the Court grant the following relief:

          1.     Judgment for the Plaintiffs and against the Defendants;

          2.     A jury trial on all claims so triable;

          3.     An award of compensatory damages against the Defendants Price, Moore, Wood

                 and Griggs, jointly and severally, on the Estate’s federal law claim, in an amount



                                                    10
Case 1:19-cv-00639-RB-JFR Document 1 Filed 07/15/19 Page 11 of 11



      that the jury determines is sufficient to compensate the Estate of Daniel Turner for

      the harm suffered by Daniel Turner;

4.    An award of compensatory damages against all Defendants, jointly and severally,

      on the Estate’s state law claims in an amount that the jury determines is sufficient

      to compensate the Estate of Daniel Turner for the Defendants’ tortious conduct that

      caused Daniel’s wrongful death;

5.    Awards of compensatory damages against all Defendants, jointly and severally, and

      in favor of each of the Plaintiffs Walter and Tamara Turner, in amounts that the

      jury determines are sufficient to compensate each of them for their loss of

      consortium;

6.    An award of statutory costs pursuant to Fed. R. Civ. P. 54 and 28 U.S.C. § 1920

      and attorneys’ fees and litigation expenses reasonably and necessarily incurred in

      bringing this action pursuant to 42 U.S.C. § 1988;

7.    Pre- and post-judgment interest; and,

8.    Any other relief the Court deems just and proper.

                                    DAVIS LAW NEW MEXICO

                                     /s/ Nicholas T. Davis
                                    Philip B. Davis
                                    Nicholas T. Davis
                                    1000 Lomas Blvd. NW
                                    Albuquerque, NM 87102
                                    (505) 242-1904
                                    (505) 242-1864 (fax)
                                    phil@davislawnm.com
                                    nick@davislawnm.com

                                    Attorneys for Plaintiffs Dennis Murphy,
                                    Personal Representative of the Estate of
                                    Daniel Turner, and Walter and Tamara Turner




                                        11
